1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9                              SOUTHERN DISTRICT OF CALIFORNIA
10
11   RAUL ARELLANO,                                      Case No.: 16cv2412-CAB (MSB)
12                                      Plaintiff,
                                                         ORDER RESETTING MANDATORY
13   v.                                                  SETTLEMENT CONFERENCE AT RICHARD
                                                         J. DONOVAN CORRECTIONAL FACILITY
14   BLAHNIK,
                                                         ON OCTOBER 28, 2019
15                                   Defendant.

16
17         On April 3, 2019, the Court set a Mandatory Settlement Conference (“MSC”) on
18   April 8, 2019, at 10:00 a.m., in the chambers of Magistrate Judge Michael S. Berg. (See
19   ECF No. 107.) After further review of the docket, the Court recognizes that on August
20   21, 2018, Magistrate Judge Block continued the MSC from April 8, 2019 to October 28,
21   2019. (See ECF No. 81 at 3.) In light of the continuance granted by Judge Block, the
22   Court hereby VACATES the MSC set for April 8, 2019, and ORDERS the parties to attend
23   an MSC on October 28, 2019, at 10:00 a.m. The MSC will take place before Magistrate
24   Judge Michael S. Berg at Richard J. Donovan Correctional Facility, 480 Alta Road, San
25   Diego, CA 92179.
26         All discussions at the Mandatory Settlement Conference will be informal, off the
27   record, privileged, and confidential.
28   ///
                                                     1
                                                                                16cv2412-CAB (MSB)
1                  a.      Personal Appearance of Parties Required: All named parties, party
2    representatives, including claims adjusters for insured defendants, as well as the
3    principal attorney(s) responsible for the litigation, must be present in person and legally
4    and factually prepared to discuss and resolve the case. Counsel appearing without their
5    clients (whether or not counsel has been given settlement authority) will be cause for
6    immediate imposition of sanctions and may also result in the immediate termination of
7    the conference.
8                  b.      Full Settlement Authority Required: A party or party representative
9    with full settlement authority1 must be present at the conference. Retained outside
10   corporate counsel shall not appear on behalf of a corporation as the party
11   representative who has the authority to negotiate and enter into a settlement. A
12   government entity may be excused from this requirement so long as the government
13   attorney who attends the Mandatory Settlement Conference has (1) primary
14   responsibility for handling the case, and (2) authority to negotiate and recommend
15   settlement offers to the government official(s) having ultimate settlement authority.
16                 c.      Confidential Settlement Statements Required: On or before
17   October 21, 2019, the parties shall submit directly to Magistrate Judge Berg’s chambers
18   (via hand delivery; U.S. Mail to Chambers of Magistrate Judge Michael S. Berg, 221 West
19   Broadway, Suite 3145, San Diego, CA 92101; or by e-mail to the Court at
20   efile_berg@casd.uscourts.gov), confidential settlement statements. The statements are
21   limited to ten (10) pages, plus an additional ten (10) pages of exhibits. Each party’s
22
23
     1 “Full settlement authority” means that the individuals at the settlement conference must be
24   authorized to fully explore settlement options and to agree at that time to any settlement terms
     acceptable to the parties. Heileman Brewing Co. v. Joseph Oat Corp., 871 F.2d 648, 653 (7th Cir. 1989).
25
     The person needs to have “unfettered discretion and authority” to change the settlement position of a
26   party. Pitman v. Brinker Int’l, Inc., 216 F.R.D. 481, 485–86 (D. Ariz. 2003). The purpose of requiring a
     person with unlimited settlement authority to attend the conference contemplates that the person’s
27   view of the case may be altered during the face to face conference. Id. at 486. A limited or a sum
     certain of authority is not adequate. See Nick v. Morgan’s Foods, Inc., 270 F.3d 590, 595–97 (8th Cir.
28   2001).
                                                        2
                                                                                           16cv2412-CAB (MSB)
1    settlement statement must outline (1) the nature of the case and the claims, (2) position
2    on liability or defenses; (3) position regarding settlement of the case with a specific
3    demand/offer for settlement, and (4) any previous settlement negotiations or
4    mediation efforts. The settlement statement must not merely repeat what was
5    contained in the Early Neutral Evaluation conference brief or any earlier settlement
6    brief. The settlement statement must specifically identify what the discovery process
7    revealed and the effect that the evidence has on the issues in the case. To the extent
8    specific discovery responses, portions of deposition testimony, or expert reports are
9    pertinent to the Court’s evaluation of the matter, these documents must be attached as
10   exhibits. Evidence supporting or refuting either party’s claim for damages must also be
11   identified and included as an exhibit.
12         If a specific demand or offer cannot be made at the time the settlement
13   statement is submitted, then the reasons as to why a demand or offer cannot be made
14   must be stated. Further, the party must explain when they will be in a position to state
15   a demand or offer. General statements such as a party will “negotiate in good faith” is
16   not a specific demand or offer. The settlement statement should be submitted
17   confidentially and need not be shared with other parties.
18                d.    Requests to Continue a Mandatory Settlement Conference:
19   Any request to continue the Mandatory Settlement Conference, or request for relief
20   from any of the provisions or requirements of this Order, must be sought by a written
21   application. Absent good cause, requests for continuances will not be considered
22   unless submitted in writing no fewer than seven (7) calendar days prior to the
23   scheduled conference.
24   ///
25   ///
26   ///
27   ///
28   ///
                                                  3
                                                                                 16cv2412-CAB (MSB)
1          If the case is settled in its entirety before the scheduled date of the conference,
2    counsel and any unrepresented parties must still appear in person, unless a written
3    joint notice confirming the complete settlement of the case is filed no fewer than
4    twenty-four (24) hours before the scheduled conference.
5          IT IS SO ORDERED.
6    Dated: April 4, 2019
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 4
                                                                               16cv2412-CAB (MSB)
